Motion denied except as to the records and documents relating *1011to the charges which were sustained, since no order is required for their inspection (Judiciary Law, § 90, subd. 10). The denial of the application is without costs and without prejudice to a renewal after the issues in the litigation are more clearly defined and the necessity and materiality of the inspection sought to the proper defense of the action is established. At the present stage of the litigation the application for an inspection of the records deemed “private and confidential” by the provisions of section 90 of the Judiciary Law is premature. Motion unanimously denied in accordance with the memorandum decision above. Concur — Botein, J. P., Frank, Valente, McNally and Bastow, JJ.